Case: 13-1580    Document: 26     Page: 1   Filed: 11/21/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

       MOMENTA PHARMACEUTICALS, INC.,
              Plaintiff-Appellant,
                           AND

                     SANDOZ INC.,
                    Plaintiff-Appellant,
                             v.
       TEVA PHARMACEUTICALS USA, INC.,
                   Defendant-Appellee.
                __________________________

                        2013-1580
                __________________________

     Appeal from the United States District Court for the
 District of Massachusetts in No. 10-CV-12079, Judge
 Nathaniel M. Gorton.
               __________________________

                      ON MOTION
                __________________________

    Before NEWMAN, PROST, and REYNA, Circuit Judges.

 REYNA, Circuit Judge.
Case: 13-1580         Document: 26   Page: 2     Filed: 11/21/2013




 MOMENTA PHARMACEUTICALS        v. TEVA PHARMACEUTICAL         2

                            ORDER
     Momenta Pharmaceuticals, Inc. and Sandoz Inc. (col-
 lectively “Momenta”) move without opposition to stay
 proceedings pending the district court’s entry of final
 judgment. We, however, consider whether the appeal
 must be dismissed for lack of jurisdiction.
     As Momenta itself concedes, its appeal is premature
 because no final judgment has issued. Pursuant to Pause
 Technology LLC v. TiVo Inc., 401 F.3d 1290, 1295 (Fed.
 Cir. 2005), this appeal is dismissed for lack of jurisdiction,
 subject to reinstatement under the same docket number
 without the payment of an additional filing fee if, within
 60 days of the date of this order, the district court enters a
 final judgment and, within 30 days of entry of judgment,
 Momenta files another notice of appeal.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The appeal is dismissed for lack of jurisdiction,
 subject to reinstatement under the same docket number
 without the payment of an additional filing fee if, within
 60 days of the date of this order, the district court enters
 final judgment and within 30 days of entry of judgment
 Momenta files another notice of appeal.
       (2) All pending motions are denied as moot.
       (3) Each side shall bear its own costs.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court
 s26